UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-8001



In Re: JERRY WAYNE SHEPPARD,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                          (CR-94-122-ALL)


Submitted:   March 28, 2002                 Decided:    May 29, 2002


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jerry Wayne Sheppard, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry    Wayne    Sheppard   has       filed   a   petition   for   writ   of

mandamus, complaining of unreasonable delay in the district court

and asking that we compel the district court to act.                On June 18,

2001, Sheppard filed a motion to reconsider the denial of his

motion under 28 U.S.C.A. § 2255 (West Supp. 2001).                  Although we

find the delay is not unreasonable, we deny the petition without

prejudice to Sheppard’s right to refile if the district court does

not act expeditiously.       We dispense with oral argument because the

facts   and   legal    contentions   are      adequately    presented     in    the

materials     before   the   court   and      argument    would    not   aid    the

decisional process.




                                                               PETITION DENIED




                                        2